Exhibit 10.1

 

[g158171ksi001.jpg]

AECOM

1999 Avenue of the Stars

Suite 2600

Los Angeles, CA 90067

www.aecom.com

213.593.8723       tel

213.593.8727       fax

Michael S. Burke

Chairman and

Chief Executive Officer

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”)  is executed and delivered
by Stephen M. Kadenacy (“Executive”) to and for the benefit of AECOM, a Delaware
corporation, and any parent, subsidiary or affiliated corporation or related
entity of AECOM (collectively, “AECOM” or “Company”).

 

1.              STATUS OF EMPLOYMENT

 

Executive and Company have agreed that Executive’s employment with Company will
cease effective June 30, 2017 (“Separation Date”).

 

2.              STATUS OF COMPENSATION AND BENEFITS

 

The following payments, benefits and terms apply to Executive as a result of
separation of employment from the Company:

 

a.              Executive will be paid his base salary through the Separation
Date.

 

b.              Executive will be paid for any remaining accrued but unused PTO
through the Separation Date.

 

c.               Executive will be notified separately of his right to continue
his health, dental and vision insurance coverage in accordance with law.

 

d.              Executive will be eligible to utilize the Company’s EAP benefits
for 90-days after his Separation Date. Group life insurance, short term
disability and personal accident insurance offered through the Company will end
on his Separation Date; however, Executive will have 31 days from his Separation
Date to convert the group life insurance policy to an individual policy.

 

e.               Upon expiration of the trading window in effect at time of his
separation, Executive will be removed from the list of Company insiders subject
to the Company’s periodic trading windows; provided, however, Executive
acknowledge (i) that any securities trades Executive make remain at all times
subject to federal and state securities laws and regulations, including those
prohibiting trading while in possession of material nonpublic information and
(ii) that Executive will comply with such laws and regulations.  Except as set
forth in Section 3(b) below, any unvested stock, stock options or other equity
or long-term incentives, including but not limited to any RSUs and PEPs for
which applicable restrictions had not previously lapsed, shall be forfeited upon
the Separation Date.

 

f.                Executive will not be eligible to contribute additional
amounts or receive additional matching contributions in the AECOM 401(k) plan
after the Separation Date. However, monies in his accounts will be available to
Executive under the terms of the plan. Executive can choose to roll over his
account balance to another 401(k) plan or IRA.

 

3.              SEPARATION PAYMENTS

 

In consideration for signing (without revoking) this Agreement on a timely basis
and subject to his ongoing compliance with its terms, Executive will receive the
following Severance Payment and Stock Payment (collectively the “Separation
Payments”):

 

a.              Severance Payment: A lump sum severance payment in the total
amount of $2,019,148 before applicable taxes, deductions, and withholding (the
“Severance Payment”) comprised of (i) one year of Executive’s base salary
($775,008); (ii) a prorated portion ($639,382) of the FY17 EIP bonus for which
Executive would have been eligible had Executive remained employed through the
bonus payment date in accordance with the governing plan; and (iii) additional
consideration of $604,758.

 

Page 1 of 8

 

--------------------------------------------------------------------------------


 

b.              Stock Payment: The Company will exercise its discretion under
the AECOM Amended and Restated 2006 Stock Incentive Plan (“the Plan”) to provide
Executive with accelerated pro rata vesting, as of the Separation Date, of
Executive’s 2015 and 2016 Restricted Stock Unit (RSU) and Performance Earnings
Program (PEP) awards, covering a total of 154,450 shares of AECOM stock (the
“Stock Payment”).  The approximate value of the Stock Payment (based on the last
reported trading price of AECOM’s stock on June 22, 2017) is $4,994,913.  The
accelerated vesting of these 2015 and 2016 RSU and PEP awards will be settled in
shares of AECOM stock as described below, subject to all other terms and
conditions of this Agreement and the Plan: (i) RSU15: 33,478 shares; (ii) RSU16:
25,402 shares; (iii) PEP15: 53,457 shares; and (iv) PEP16: 42,113 shares.

 

c.               The Separation Payments will be provided to Executive subject
to the terms and conditions noted in this Agreement, including but not limited
to:

 

i.                  Executive will not be eligible to receive any portion of the
Separation Payments unless Executive executes this Agreement within 21 days
following the date Executive first receives this Agreement and does not revoke
it.

 

ii.               The Stock Payment will be vested and settled in shares of
AECOM stock, and the net shares from Executive’s RSU and PEP payments, less any
necessary deductions for income tax and other required withholdings, will be
automatically deposited into Executive’s Merrill Lynch brokerage account
approximately one week after vesting and settlement (meaning one week after the
Separation Date) but in no event prior to the end of the Revocation Period.

 

iii.            Executive agrees that the Separation Payments provided under
this Agreement are greater than what Executive would be legally entitled to
receive in the absence of this Agreement. Executive further agrees that
Executive is not entitled to any further compensation or benefits, including any
severance, separation payments, bonus, equity, or pay in lieu of any such
compensation or benefit, from the Company or other AECOM-affiliated companies,
except as provided in this Agreement, and that Executive is forfeiting all other
rights to any current of future unvested RSU and PEP awards.

 

4.              NON-COMPETITION AND NON-SOLICITATION

 

Executive agrees that he shall not at any time during the period commencing upon
his receipt of this Agreement and extending until twelve (12) months following
the Separation Date (the “Restricted Period”), directly or indirectly:

 

a.              obtain any interest in, own, manage, operate, control,
participate in, become connected with (whether as a stockholder (other than as a
stockholder of less than five percent (5%) of the issued and outstanding stock
of a publicly held corporation), joint venturer, officer, director,
representative, partner, employee or consultant), or otherwise engage, invest or
participate in any activity, project, contract, business, that shall compete
with the Company Business(1) in any area or subject where Executive has worked
on, supervised, assisted in or has special knowledge of such Company Business or
similar activity for the Company;

 

--------------------------------------------------------------------------------

(1)  “Company Business” is defined in this Agreement as the business of
professional technical and management support services.

 

Page 2 of 8

 

--------------------------------------------------------------------------------


 

b.              solicit or accept, directly or indirectly, any work competitive
to the Company Business from: (i) any person or entity for whom the Company is
rendering services as of the Separation Date; (ii) any person or entity for whom
the Company has rendered services at any time during the six (6) months
preceding the Separation Date; or (iii) any person or entity to whom the Company
has made a proposal to perform or render services to or for within one (1) year
prior to the Separation Date;

 

c.               solicit, attempt to solicit, induce or otherwise cause any
existing or future customer or client of the Company, to terminate, fail to
extend or renew, reduce the funding of, or fail to provide additional funding
for, any contract, proposal or work with the Company;

 

d.              become connected with, or otherwise engage or invest or
participate in any bid, proposal, contract or project of a competitor of the
Company Business that (i) has been awarded to such competitor after the
Separation Date and (ii) competes with the Company Business; or

 

e.               solicit, attempt to solicit, induce or otherwise cause any
existing or prospective employee of the Company, to terminate or abort his or
her employment with the Company, or hire or attempt to hire any existing or
prospective employee of the Company to be employed or engaged as a consultant or
employee by Executive or for any firm, organization, business, partnership,
corporation, or association with which Executive shall have an association.

 

5.              WAIVER AND RELEASE

 

In exchange for the Separation Payments, Executive, on behalf of himself, his
heirs, beneficiaries, executors, administrators, representatives, assigns, and
agents hereby fully releases, acquits, and forever discharges the Company, its
past, present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that Executive may now
have, has ever had, or hereafter may have relating directly or indirectly to his
employment with the Company, the termination of his employment with the Company,
the benefits or attributes of his employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties.  Executive also releases all of the Released Parties of
and from any and all claims Executive has or may have that arose prior to the
date Executive signs this Agreement, arising from any violation or alleged
violations of federal, state or local human rights, fair employment practices
and/or other laws by any of the Released Parties for any reason under any legal
theory including, but not limited to, the Age Discrimination in Employment Act
(“ADEA”); the Americans With Disabilities Act of 1990 (“ADA”); the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Dodd-Frank”); the Employee Retirement Income
Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the Fair Labor
Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the Family and
Medical Leave Act (“FMLA”); the Genetic Information Nondiscrimination Act

 

Page 3 of 8

 

--------------------------------------------------------------------------------


 

(“GINA”); the Immigration Reform and Control Act (“IRCA”); the Lilly Ledbetter
Fair Pay Act; the National Labor Relations Act (“NLRA”); the Labor Management
Relations Act (“LMRA”); the Occupational Safety and Health Act (“OSHA”); the
Older Workers Benefit Protection Act (“OWBPA”); the Rehabilitation Act of 1973;
the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through 1988 of Title
42 of the United States Code; Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Worker Adjustment and Retraining Notification Act
(“WARN”), and/or all other federal, state, or local laws, statutes ordinances,
constitutions rules, orders or regulations, all as they may be amended. 
Executive also forever waives, releases, discharges and gives up all claims,
real or perceived and now known or unknown, for breach of implied or express
contract, breach of promise, breach of the covenant of good faith and fair
dealing, wrongful or retaliatory discharge, discrimination, harassment,
promissory estoppel, assault, battery, false imprisonment, defamation, libel,
slander, intentional and negligent infliction of emotional distress, duress,
fraudulent and negligent misrepresentation, defamation, violation of public
policy, negligence, and all other claims or torts arising under any federal,
state or local law, regulation, constitution, ordinance or judicial decision;
and any claim concerning wages, benefits, severance payments, bonus payments,
payments pursuant to any agreement with the Company, stock, stock options, or
stock option agreement.  Executive also agrees to waive any right he has to
pursue any claim or grievance through any internal channel of the Company and/or
its affiliates. Executive understands and agrees that his waivers include both
claims that he knows about and those he may not know about which have arisen on
or before the date on which he signs this Agreement.

 

Executive further agrees to waive all rights under Section 1542 of the Civil
Code of the State of California, up to and including the date he signs this
agreement.  Section 1542 provides as follows:

 

“A general release does not extend to claims which a creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

Executive further agrees and represents that he has had an opportunity to
consult with an attorney over the meaning and significance of this Civil Code
§1542 waiver and that he knowingly and voluntarily waives his rights under this
statute.

 

6.              PROMISE NOT TO SUE

 

Executive has not, at any time up to and including the date on which he signs
this Agreement, commenced, and will not in the future commence, to the full
extent permitted by law, any action or proceeding, or file any action, of any
nature arising out of the matters released by paragraph 5 other than as
specifically identified therein, and Executive waives to the full extent
permitted by law, any right to any monetary or equitable relief in any
proceeding that may relate to the matters released by paragraph 5.

 

7.              EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS

 

Notwithstanding anything else stated in this Agreement, Executive understands
and agrees that:

 

a.              Nothing in this Agreement is intended to limit or restrict any
rights that Executive may have to enforce this Agreement or to interfere with or
affect a waiver of any other right that cannot, by express and unequivocal terms
of law, be limited, waived, or extinguished. This Agreement also does not apply
to any claims that the controlling law clearly states may not be released by
private agreement.

 

Page 4 of 8

 

--------------------------------------------------------------------------------


 

b.              This Agreement does not affect Executive’s non-forfeitable
rights to his accrued benefits (within the meaning of Sections 203 and 204 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) under
the Company’s ERISA-covered employee benefits plans.

 

c.               This Agreement shall not apply to rights or claims that may
arise after the effective date of this Agreement.

 

d.              This Agreement does not preclude filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), the U.S. Department of Labor
(“DOL”), the National Labor Relations Board (“NLRB”) or any other federal,
state, or local labor board or agency charged with enforcing employment laws. 
However, by signing this Agreement, Executive understands and agrees that he is
waiving any right to recover money or other individual relief based on claims
asserted in such a charge in any proceeding brought by him or on his behalf.

 

e.               This Agreement does not preclude Executive’s ability to report
fraud, waste or abuse to federal officials regarding the Company’s management of
public contracts, or his obligation to cooperate with any government
authorities.

 

f.                This Agreement does not limit any statutory rights Executive
may have to bring an action to challenge the terms of this Agreement or contest
the validity of the release contained in this Agreement under the Age
Discrimination in Employment Act (“ADEA”) or the Older Workers Benefits
Protection Act (“OWBPA”).

 

g.               This Agreement does not limit or waive Executive’s right to
file an application for an award for original information submitted pursuant to
Section 21F of the Securities Exchange Act of 1934.

 

8.              CONFIDENTIALITY

 

Executive acknowledges that during his employment with the Company he acquired
certain confidential, proprietary or otherwise non-public information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company, its employees, past or present
directors, executives, officers, agents, or customers (“Confidential
Information”). Executive agrees that he has not, and will not, disclose any
Confidential Information to any person or entity, except as required by law.

 

Notwithstanding any other provision of this Agreement or any other agreement,
Executive understands that if he makes a confidential disclosure of a Company
trade secret to a government official or an attorney for the purpose of
reporting or investigating a suspected violation of law, or in a court filing
under seal, he will not be held liable under this Agreement or any other
agreement, or under any federal or state trade secret law for such a
disclosure.  Moreover, nothing in this Agreement or any other agreement shall
prevent Executive from making a confidential disclosure of any other
Confidential Information to a government official, to an attorney as necessary
to obtain legal advice or in a court filing under seal.

 

Page 5 of 8

 

--------------------------------------------------------------------------------


 

9.              COOPERATION WITH LEGAL PROCEEDINGS

 

Upon reasonable notice, Executive will provide information and proper assistance
to the Company (including truthful testimony and document preservation and
production) in any litigation or potential litigation in which he is, or may be,
a witness, or as to which he possesses, or may possess, relevant information.
The Company will pay Executive’s reasonable expenses incurred in complying with
this paragraph.

 

10.       ACKNOWLEDGEMENTS

 

a.              Executive acknowledges and represents that the Company has paid
all wages, bonuses, commissions, overtime, expenses, vacation/PTO, and/or other
benefits due to him up to and including the Separation Date.

 

b.              Executive represents that he has reported to the Company any and
all work-related injuries or illnesses incurred by him during his employment
with the Company.

 

c.               Executive acknowledges and represents that during his
employment and through the date he signs this Agreement, he has made full and
truthful disclosures to the Company about any misconduct of which he may have
been aware by or on behalf of the Company or any of its employees, officers,
directors, consultants, agents or other third-parties.

 

d.              Executive acknowledges that, if he is an officer of, or served
in any elected or appointed position for the Company or any of its subsidiaries
or affiliates, then his signature on this Agreement constitutes his resignation,
effective on the Separation Date, from any and all such offices or positions.

 

11.       NON-DISPARAGEMENT

 

Executive has not, and will not, make any statements or take any actions
detrimental to the interests of the Company, including, without limitation,
negatively comment on, disparage, or call into question the business operations
or conduct of the Company or its past or present clients, shareholders,
directors, executives, officers, employees or agents.  The members of Company’s
Executive Leadership Team have not, and will not, make any statements or take
any actions detrimental to the interests of Executive, including, without
limitation, negatively comment on, disparage, or call into question the conduct
of the Executive.

 

12.       NOTICE AND REVOCATION PERIODS

 

Executive acknowledges that he was advised that he could take up to twenty-one
(21) days from the date this Agreement was given to Executive to review the
Agreement and decide whether he would enter into this Agreement. To the extent
that Executive has elected to enter into this Agreement prior to such time,
Executive has done so voluntarily, and has knowingly waived such twenty-one (21)
day review period.

 

Executive may revoke this Agreement within a period of seven (7) calendar days
after its execution (the “Revocation Period”), by delivery of a notarized
written notice of revocation (the “Revocation Notice”) prior to 5:00 p.m. on the
last day comprising the Revocation Period to Pamla Hoebener, Vice President,
Human Resources, AECOM, 1999 Avenue of the Stars, Suite 2600, Los Angeles, CA
90067. This Agreement shall become irrevocable automatically upon the expiration
of the Revocation Period if Executive does not revoke it in the aforesaid
manner. In the event that Executive revokes the Agreement, or if for any other
reason it is held to be unenforceable, all checks, instruments, funds, or other
such payments received by Executive pursuant to the terms of this Agreement
shall immediately be returned to the Company.

 

Page 6 of 8

 

--------------------------------------------------------------------------------


 

13.       RETURN OF PROPERTY

 

Executive agrees that he will return to the Company all property, files, and
other Company materials in his possession, with the exception of documents
relating to his compensation and benefits to which Executive is entitled, no
later than June 30, 2017. Executive further agrees that he will not retain any
copies or duplicates of any such Company property.

 

14.       REMEDIES FOR BREACH OF CERTAIN COVENANTS

 

Executive agrees that in the event Executive violates the Non-Competition,
Non-Solicitation, Non-Disparagement, or Confidentiality sections of this
Agreement, the Company will have no further obligation to pay or provide any
unpaid portion of the Separation Payments provided by this Agreement, and that
Executive will immediately return to Company any of the Separation Payments
previously paid under the terms of this Agreement, except for $100 as
consideration for the release in paragraph 5 of this Agreement.  Provided,
however, that nothing in this paragraph shall limit the Company’s right to
pursue any additional remedies available at law or in equity, including but not
limited to injunctive relief, for Executive’s violation of those provisions.
Despite any breach by Executive, his other obligations under this Agreement,
including his waivers and releases, will remain in full force and effect. 
Executive further agrees that it is impossible to measure in money the damages
which will accrue to the Company by reason of a failure by Executive to perform
any of his obligations under Sections 4, 8 and/or 11 of this Agreement. 
Accordingly, if the Company or any of its affiliates institutes any action or
proceeding to enforce its rights under Sections 4, 8 and/or 11, to the extent
permitted by applicable law, Executive hereby waives the claim or defense that
the Company or its affiliates has an adequate remedy at law, and Executive shall
not claim that any such remedy at law exists.

 

Failure by either party to enforce any term or condition of this Agreement at
any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.

 

15.       DISPUTE RESOLUTION.

 

The parties agree that any dispute arising out of or relating to this Agreement
or the formation, breach, termination or validity thereof, will be settled by
binding arbitration by a panel of three arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association.  The
arbitration proceedings will be located in Los Angeles, California.  The
arbitrators are not empowered to award damages in excess of compensatory damages
and each party irrevocably waives any damages in excess of compensatory
damages.  Judgment upon any arbitration award may be entered into any court
having jurisdiction thereof and the parties consent to the jurisdiction of any
court of competent jurisdiction located in the Central District of California.

 

16.       NATURE OF AGREEMENT

 

Executive has reviewed the terms of this Agreement and acknowledges that he has
entered into this Agreement freely and voluntarily. Executive agrees and
understands that nothing in this Agreement is an admission by the Company of any
liability or unlawful conduct whatsoever. The terms described in this Agreement,
as well as the PEP and RSU Award Agreements entered into by and between
Executive and the Company, constitute the entire agreement between Executive and
the Company and may not be altered or modified other than in writing signed by
Executive and the Company. No promise, inducement

 

Page 7 of 8

 

--------------------------------------------------------------------------------


 

or agreement not expressed herein has been made to Executive in connection with
this Agreement, and this Agreement supersedes all prior written or oral
agreements, arrangements, communications, commitments or obligations between
Executive and the Company. This Agreement may only be modified or amended by
virtue of a writing signed by both Executive and the Company.

 

This Agreement shall be construed and enforced pursuant to the laws of
California, applicable to contracts to be performed wholly within the state.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall become null and void, leaving the remainder of this
Agreement in full force and effect.

 

Executive also acknowledges that he fully understands his right to discuss this
Agreement with an attorney, that the Company has advised Executive of this
right, that Executive has carefully read and fully understands this entire
Agreement, and that Executive is voluntarily entering into this Agreement.

 

I have read and understand the terms and conditions set forth in the Agreement
above, including but not limited to the waiver and release of claims contained
herein.  By signing below, I hereby accept and agree to those terms and
conditions in exchange for the Separation Payments offered to me.

 

/s/ Stephen M. Kadenacy

 

 

Stephen M. Kadenacy

 

 

 

 

 

Date:

June 27, 2017

 

 

 

/s/ M. Burke

 

on behalf of AECOM

 

June 27, 2017

 

 

Page 8 of 8

 

--------------------------------------------------------------------------------